Doe, J.
It does not clearly appear that the plaintiff, at the commencement of this action, had no reasonable expectation of recovering more than $13.33. Although, at the hearing before the auditor, he proved the defendant’s account, and assented to its allowance, he might have had good reason to suppose, when he commenced the suit, that the defendant would immediately bring an action on his account against the plaintiff. And the defendant, by taking that course, might have gained an undue advantage, if this action had been brought before a justice of the peace.

Motion denied.